DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 15 June, 2022. 
Claims 1, 4, 8-11, and 15-17 were amended; no claims were cancelled; no new claims were added; therefore, claims 1-18 are pending in the current application and will be addressed below.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 8, 10, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 15, 17 recite the limitation "the location of the centerline".  There is insufficient antecedent basis for this limitation in the claim. Claim 18, as being dependent on claim 17, is similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, 7-12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov US 20180224544 A1.

Regarding Claim 1, Ivanov teaches a vessel for underwater sonar imaging, the vessel comprising: a vessel body having a longitudinal axis and enabled to move underwater along the longitudinal axis (Fig. 3a-c; [0031, 61, 64]); 
a first sonar transducer located at a port-side or at a starboard-side of the vessel; a second sonar transducer located at an opposite side of the vessel as the first sonar transducer (102P and 102S in Fig. 3a-3c; [0039, 61]);  
wherein the first sonar transducer and the second sonar transducer are enabled for angled- looking sonar (ALS) operation (angled beam forward scanning; [0017, 18, 84]); 
and wherein the vessel is enabled for: transmitting a first sonar signal by the first sonar transducer; and receiving the first sonar signal by the second sonar transducer as a second sonar signal (fan-shaped beams 104 of the sonar transducers; port and starboard return signals are received and converted into port and sonar return data respectively or vice versa; [0015, 67]), 
wherein a peak in the second sonar signal corresponds to a centerline of the vessel along the longitudinal axis (fan-shaped beams 104S and 104P intersect along line 107, and location determined by comparing peaks in return signals; Figs. 1a-1d, 3d, 4d-4f; [0039, 36, 77, 78]) determined based on a time of reception of the peak in the second sonar signal (“sample number Np corresponding to the forward direction” corresponds to the centerline along the forward direction and sample number is directly related to time of reception by diving by sampling rate ([0077, 78]).

Regarding Claim 2, Ivanov teaches the vessel of claim 1, wherein the vessel is a towbody (submersible glider or towfish; [0031, 61]).

Regarding Claim 7, Ivanov teaches the vessel of claim 1, wherein the first sonar transducer and the second sonar transducer are enabled to operate at the same frequency to generate the peak in the second sonar signal (102P and 102S may employ common or split transmitter/receiver and can have matched characteristics in the frequency domain; [0070, 77]).

Regarding Claim 8, Ivanov teaches the vessel of claim 7, wherein the vessel is further enabled for: storing the location of the centerline for subsequent ALS image data alignment ([0067, 72, 73]).

Regarding Claim 9, Ivanov teaches the vessel of claim 1, wherein the first sonar transducer and the second sonar transducer are enabled to operate at different frequencies from each other to acquire ALS image data independently on the port-side and the starboard-side of the vessel, respectively (more than one transmit/receive element operating in the same or different frequency bands; [0070, 80]).

Regarding Claim 10, Ivanov teaches the vessel of claim 1, wherein the vessel is further enabled for: acquiring first ALS image data from the port-side; acquiring second ALS image data from the starboard-side ([0067]); and
using the location of the centerline to spatially align the first ALS image data and the second ALS image data to each other ([0072, 73]).

Regarding Claim 11, Ivanov teaches a method for underwater sonar imaging, the method comprising: from a vessel having a longitudinal axis and enabled to move underwater along the longitudinal axis (Fig. 3a-c; [0031, 61, 64]), 
transmitting a first sonar signal by a first sonar transducer located at a port-side or at a starboard-side of the vessel; receiving the first sonar signal as a second sonar signal by a second sonar transducer located at an opposite side of the vessel as the first sonar transducer (port and starboard transducers 102P and 102S configured to transmit or receive in Fig. 3a-3c; fan-shaped beams 104 of the sonar transducers; port and starboard return signals are received and converted into port and sonar return data respectively or vice versa; [0015, 39, 61, 67]); 
wherein the first sonar transducer and the second sonar transducer are enabled for angled- looking sonar (ALS) operation (angled beam forward scanning; [0017, 18, 84]); 
and wherein a peak in the second sonar signal corresponds to a centerline of the vessel along the longitudinal axis (fan-shaped beams 104S and 104P intersect along line 107, and location determined by comparing peaks in return signals; Figs. 1a-1d, 3d, 4d-4f; [0039, 36, 77, 78]) determined based on a time of reception of the peak in the second sonar signal (“sample number Np corresponding to the forward direction” corresponds to the centerline along the forward direction and sample number is directly related to time of reception by diving by sampling rate ([0077, 78])
location is calculated based on sample number divided by sampling rate which yields time; Fig. 4d-4f; [0077, 78]).

Regarding Claim 12, Ivanov teaches. The method of claim 11, further comprising: towing the vessel underwater (submersible glider or towfish; [0031, 61]).

Regarding Claim 14, Ivanov teaches the method of claim 11, wherein the first sonar transducer and the second sonar transducer enabled for angled-looking sonar (ALS) operation further comprises: operating the first sonar transducer at a first frequency; and operating the second sonar transducer at the first frequency, wherein the peak in the second sonar signal is detected at the first frequency (102P and 102S may employ common or split transmitter/receiver and can have matched characteristics in the frequency domain; [0070, 77]).

Regarding Claim 15, Ivanov teaches the method of claim 11, further comprising: recording the location of the centerline for subsequent ALS image data alignment ([0067, 72, 73]).

Regarding Claim 16, Ivanov teaches the method of claim 14, wherein the first sonar transducer and the second sonar transducer enabled for angled-looking sonar (ALS) operation further comprises: operating the first sonar transducer at a second frequency; and operating the second sonar transducer at a third frequency different from the second frequency (more than one transmit/receive element operating in the same or different frequency bands; [0070, 80]); wherein ALS image data is independently acquired on the port-side and the starboard-side of the vessel, respectively ([0067]).

Regarding Claim 17, Ivanov teaches the method of claim 16, further comprising: acquiring first ALS image data from the port-side; acquiring second ALS image data from the starboard-side ([0067]); and
using the location of the centerline to spatially align the first ALS image data and the second ALS image data to each other ([0072, 73]).

Regarding Claim 18, Ivanov teaches the method of 17, further comprising: outputting the first ALS image data and the second ALS image data as a single composite image ([0066, 67]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov US 20180224544 A1 in view of Sanders US 20140277864 A1.

Regarding Claim 3, Ivanov teaches the vessel of claim 1, wherein the vessel is enabled for autonomous operation.
	Ivanov does not explicitly teach the vessel is enabled for autonomous operation.
	Sanders teaches a vessel enabled for autonomous operation (unmanned undersea vehicle; abstract, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to be enabled for accurate and robust autonomous operation Sanders teaches. This would improve safety and potentially lower costs (Sanders, [0003]).  

Regarding Claim 4, Ivanov teaches the vessel of claim 1, further comprising: first signal conditioning electronics associated with the first sonar transducer; second signal conditioning electronics associated with the second sonar transducer (Fig. 4a; [0065, 69]); 
Ivanov does not explicitly teach a power supply.
Sanders teaches a power supply (121 in Fig. 1; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to include a power supply similar to Sanders. This would be necessary for the vessel and circuitry to function. 

Regarding Claim 5, Ivanov as modified above teaches the vessel of claim 4, wherein the first signal conditioning electronics and the second signal conditioning electronics respectively comprise: a pre-amplifier for receiving input signals for a sonar transducer used as a receiver (Gain in Fig. 4a; [0069]).

Regarding Claim 6, Ivanov as modified above teaches the vessel of claim 4, wherein the first signal conditioning electronics and the second signal conditioning electronics respectively comprise: a power amplifier for transmitting output signals to a sonar transducer used as a transmitter (Tx in Fig. 4a; [0069]).

Regarding Claim 13, Ivanov teaches the method of claim 11, further comprising: receiving, at a pre-amplifier, input signals for a sonar transducer used as a receiver (Gain in Fig. 4a; [0069]); and transmitting, to a power amplifier, output signals for a sonar transducer used as a transmitter (Tx in Fig. 4a; [0069]).
Ivanov does not teach the vessel is enabled for autonomous operation.
Sanders teaches a vessel enabled for autonomous operation  (unmanned undersea vehicle; abstract, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to be enabled for accurate and robust autonomous operation Sanders teaches. This would improve safety and potentially lower costs (Sanders, [0003]). 

 Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that Ivanov fails to teach “determining a centerline of a vessel by considering the time of reception of a crossover peak observed in a signal received on one side of a vessel from the other side of the vessel” (applicant’s remarks, top of page 7): Ivanov does teach finding “sample number Np corresponding to the forward direction” ([0077]). The forward direction lies along the centerline of the vessel and therefore, the sample number corresponds to centerline of the vessel (Ivanov additionally teaches that the same process can be applied to the starboard sensor such that Ns=Np=n0, [0077], which again corresponds to the forward direction and centerline of the vessel). The sample number is directly related to a time (sample number divided by sampling rate yields time), and is used by Ivanov in further calculations ([0078]). Therefore, Ivanov does teach “determining a centerline of a vessel by considering the time of reception of a crossover peak observed in a signal received on one side of a vessel from the other side of the vessel.”
Additionally, examiner notes that as amended, claims 1 and 11 do not “determine the location of the centerline based on a time of the peak...” as recited in claims 8 and 15 filed on 18 January, 2021. Instead, the amended claims more broadly recite “wherein a peak in the second sonar signal corresponds to a centerline of the vessel along the longitudinal axis determined based on a time of reception of the peak in the second sonar signal.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645